PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Arturo Gonzales                                                      Cr.: 17-00245-001
                                                                                      PACTS #: 2822653

Name of Sentencing Judicial Officer:    THE HONORABLE JOHN MICHAEL VAZQUEZ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/10/2017

Original Offense:   Controlled Substance Sell, Distribute, or Dispense D/O/F, 21 U.S.C. § 841(a)(1) &
                    (b)(1)(C)

Original Sentence: 30 months imprisonment, 36 months supervised release

Special Conditions: $100 - Special Assessment, Alcohol/Drug Testing and Treatment, Mental Health
Treatment, Life Skills/Education, Motor Vehicle Compliance, and Supporting Dependents

Type of Supervision: Supervised Release               Date Supervision Commenced: November 19, 2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The person under supervision has violated the special supervision condition
                      which states ‘You must not operate any motor vehicle without a valid
                      driver’s license issued by the State of New Jersey, or in the state in which
                      you are supervised. You must comply with all motor vehicle laws and
                      ordinances and must report all motor vehicle infractions (including any
                      court appearances) within 72 hours to the U.S. Probation Office.’
                      On June 9, 2021, Gonzalez was arrested for driving on a suspended license
                      (misdemeanor). The charges remain pending.
  2                   The person under supervision has violated the standard supervision condition
                      which states ‘If you are arrested or questioned by a law enforcement officer,
                      you must notify the probation officer within 72 hours.’
                      Gonzalez failed to report his arrest to the probation officer within 72 hours and
                      attempts to contact him have been unsuccessful.


U.S. Probation Officer Action:

The Central District of California, U.S. Probation Office is respectfully requesting for no formal Court
action be taken at this time. Gonzalez has no other known issues of noncompliance or violations pending
at this time and the probation officer will continue to monitor the pending case.
                                                                                        Prob 12A – page 2
                                                                                          Arturo Gonzales

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                         Elisa Martinez
                                                         By: ELISA MARTINEZ
                                                             Supervising U.S. Probation Officer

/ bgm

PREPARED BY:



Brendan G. Murillo                     6/24/2021
BRENDAN G. MURILLO                        Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                Signature of Judicial Officer


                                                              6/24/21
                                                                            Date
